
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10(at)


EMPLOYMENT AGREEMENT


        THIS EMPLOYMENT AGREEMENT ("Agreement") is made and entered into by and
between Megan Arthur, an individual ("Employee"), and, Magellan Health
Services, Inc. on behalf of itself and its subsidiaries and affiliates
(collectively referred to herein as "Employer").

        WHEREAS, Employer desires to continue to obtain the services of Employee
and Employee desires to continue to render services to Employer; and

        WHEREAS, Employer and Employee desire to set forth the terms and
conditions of Employee's employment with Employer under this Agreement.

        NOW, THEREFORE, in consideration of the foregoing recitals and of the
mutual covenants and agreements contained in this Agreement, the parties agree
as follows:

STATEMENT OF AGREEMENT

1.Employment. Employer agrees to employ Employee, and Employee accepts such
employment in accordance with the terms of this Agreement, for a term of
one-year commencing on August 1, 2002 and, unless terminated earlier in
accordance with the terms of this Agreement, ending on July 31, 2003.
Thereafter, this Agreement shall automatically renew for twelve-month periods,
unless sooner terminated as provided herein. If either party desires not to
renew the Agreement, they must provide the other party with written notice of
their intent not to renew the Agreement at least ninety-days prior to the next
renewal date. Employer's notice of intent not to renew the Agreement shall be
deemed to be a termination without cause and the provisions of Section 6(b.)
shall apply.

2.Position and Duties of Employee. Employee's primary business office will be
located in Columbia, Maryland. Employee will serve as Executive Vice President
and General Counsel, of Employer. Employee agrees to serve in such position, or
in such other positions as Employer determines from time to time, and to perform
the duties that Employer may assign from time to time to Employee until the
expiration of the term or such time as Employee's employment with Employer is
terminated pursuant to this Agreement. Notwithstanding anything to the contrary
contained herein, Employer may not materially decrease Employee's duties
hereunder without his or her written consent. Breach of the foregoing sentence
shall be deemed a termination by Employer of Employee's employment without
cause.

3.Time Devoted. Employee will devote his or her full business time and energy to
the business affairs and interests of Employer, and will use his or her best
efforts and abilities to promote Employer's interests. Employee agrees that he
or she will diligently endeavor to perform services contemplated by this
Agreement in a manner consistent with his or her position and in accordance with
the policies established by the Employer.

4.Compensation. (a.)Base Salary. Employer will pay Employee a base salary in the
amount of Two Hundred Sixty Thousand ($260,000.00) dollars per year, which
amount will be paid in semi-monthly intervals less appropriate withholdings for
federal and state taxes and other deductions authorized by Employee. Such salary
will be subject to review and adjustment by Employer from time to time. Any
reduction in Employee's base salary will be consistent with and the result of
reductions made regarding other employees at his or her level.

(b.)Benefits. Employee will be eligible to participate in Employer's Benefit
Plans commensurate with his or her position. Employee will receive separate
information detailing the terms of such Benefit Plans and the terms of those
plans will control. Employee also will be eligible to

1

--------------------------------------------------------------------------------

participate in any annual incentive plan and stock option plan applicable to
Employee by its terms. Employee will be entitled during the term of this
Agreement to such other benefits of employment with Employer as are now or may
later be in effect for salaried employees of Employer, and also will be eligible
to participate in other benefits adopted for employees at his or her level.

5.Expenses. During the term of this Agreement, Employer will reimburse Employee
promptly for all reasonable travel, entertainment, parking, business meetings
and similar expenditures in pursuance and furtherance of Employer's business
upon receipt of reasonably supporting documentation as required by Employer's
policies applicable to its employees generally.

6.Termination. (a.)Termination Due to Resignation and Termination with Cause.
Except as otherwise set forth in this Agreement, Employee's employment, and
Employee's right to receive compensation and benefits from Employer, will
terminate upon the occurrence of any of the following events:

(i)the effective date of Employee's resignation (pursuant to paragraph 6(b.)),
or;

(ii)termination for cause at the discretion of Employer under the following
circumstances:

1.Employee's commission of an act of fraud or dishonesty involving his or her
duties on behalf of Employer;

2.Employee's failure or refusal to faithfully and diligently perform duties
assigned to Employee or other breach of any material term under this Agreement;

3.Employee's failure or refusal to abide by Employer's policies, rules,
procedures or directives; or

4.Employee's conviction of a felony or a misdemeanor involving moral turpitude.

If Employee is terminated pursuant to this Section 6(a.), Employer's only
remaining financial obligations to Employee under this Agreement will be to pay:
(i) any earned but unpaid Base Salary and accrued Paid Time Off through the date
of Employee's termination; (ii) reimbursement of expenses incurred by Employee
through the date of termination which are reimbursable pursuant to this
Agreement; (iii) the Employee's vested portion of the Magellan Health Services
Supplemental Accumulation Plan, Employer's 401(k) plan and any other retirement,
deferred compensation or other benefit plan; and (iv) any other sums due and
owing to Employee as of the date of termination hereof.

For the events described in Sections 6(a.)(ii), (2.), and (3.), Employer will
give Employee written notice of such deficiency and a reasonable opportunity to
cure such situation, but in no event more than thirty-days.

(b.)Termination Without Cause. Employee may terminate his or her employment
without cause at any time by giving thirty-days written notice of resignation to
Employer. Employer may terminate this Agreement without cause at any time by
giving thirty-days prior written notice to Employee. "Without cause" termination
shall include, but not be limited to: (i) Employer's notice to Employee of its
intent not to renew this Agreement in accordance with the provisions of
Section 1 hereof; and (ii) Employer's notice to Employee that his or her
position will be relocated to an office which is greater than 35 miles from
Employee's prior office location. If Employer terminates this Agreement without
cause, Employer may direct Employee to immediately cease providing services. If
Employer terminates this Agreement without cause, Employer shall continue to pay
Employee the compensation provided for in Section 4(a.) of this Agreement for a
period of time equal to one-year. In addition, Employee

2

--------------------------------------------------------------------------------

shall be entitled to payment for all accrued Paid Time Off, declared but unpaid
bonuses (as defined in Section 7(a.)), and unreimbursed expenses in accordance
with this Agreement. Such payment(s) are contingent upon Employee executing
Employer's standard severance agreement, which incorporates a general release,
at the time of termination. No other benefits or compensation will be paid to
Employee if he or she is terminated pursuant to this Section 6(b.), unless
otherwise provided for in this Agreement or under the terms of the applicable
plan or benefit.

(c.)Automatic Termination. This Agreement will terminate automatically upon the
death or permanent disability of Employee. Employee will be deemed to be
"Disabled" or to suffer from a "Disability" within the meaning of this Agreement
if, because of a physical or mental impairment, Employee has been unable to
perform the essential functions of his or her position, with or without
reasonable accommodation, for a period of 180 consecutive days, or if Employee
can reasonably be expected to be unable to perform the essential functions of
his or her position for such period. If Employee is terminated pursuant to this
Section 6(c.), Employer's only remaining financial obligation to Employee under
this Agreement, in addition to obligations, if any, under any applicable benefit
plans, will be to pay any earned but unpaid base salary through the date of
Employee's termination.

(d.)Effect of Termination. Except as otherwise provided for in this Section 6,
upon termination of this Agreement, all rights and obligations under this
Agreement will cease except for the rights and obligations under Sections 4 and
5 to the extent Employee has not been compensated or reimbursed for services
performed prior to termination (the amount of compensation to be prorated for
the portion of the pay period prior to termination); the rights and obligations
under Sections 7, 8 and 9; and all procedural and remedial provisions of this
Agreement.

(e.)Termination Upon a Change of Control. Employee, for a period of ninety-days
following a change in control, will be entitled to terminate this Agreement upon
a change of control and will be entitled to the compensation provided in
Section 4(a.) of this Agreement for a period of twelve-months. If Employer
terminates this Agreement without cause following a change in control, Employee
will be entitled to the compensation provided for in Section 4(a.) of this
Agreement, as if the termination had been initiated without cause. For purposes
of this Agreement, a change of control will take place upon the occurrence of
any of the following events: (a) the acquisition after the beginning of the term
in one or more transactions of beneficial ownership (within the meaning of
Rule 13d-3 (a)(1) under the Securities Exchange Act of 1934, as amended (the
"Exchange Act")) by any person or entity (other than Employee or the Chief
Executive Officer) who constitute a group (within the meaning of Rule 13d-5 of
the Exchange Act) of any securities of Employer so that as a result of such
acquisition such person or entity or group beneficially owns (within the meaning
of Rule 13d-3 (a)(i) under the Exchange Act) more than 50% of Employer's then
outstanding voting securities entitled to vote on a regular basis for a majority
of the Board of Directors of Employer; or (b) the sale of all or substantially
all of the assets of Employer (including, without limitation, by way of merger,
consolidation, lease or transfer) in a transaction where Employer or the holders
of common stock of Employer do not receive: (i) voting securities representing a
majority of the voting power entitled to vote on a regular basis for the Board
of Directors of the acquiring entity or of an affiliate which controls the
acquiring entity, or (ii) securities representing a majority of the equity
interest in the acquiring entity or of an affiliate that controls the acquiring
entity, if other than a corporation; provided, that if Employee becomes entitled
to any payments (whether hereunder or otherwise) by reason of an event described
in Internal Revenue Code Section 280G (a "Parachute Event") that would
constitute "excess parachute payments" (as defined in Internal Revenue Code
Section 280G) if paid, then Employee's

3

--------------------------------------------------------------------------------

entitled to such payments will be reduced by such amount as will cause none of
such payments to constitute excess parachute payments, if and only if, the net
amount received by Employee by reason of the Parachute Event, after imposition
of all applicable taxes (including taxes under Internal Revenue Code
Section 4099), would be greater after such reduction than if such reduction were
not made.

7.Protection of Confidential Information/Non-Competition/Non-Solicitation.

Employee covenants and agrees as follows:

(a.)(i) Confidential Information: During Employer's employment of Employee and
for a period of one-year following the termination of Employee's employment for
any reason, Employee will not use or disclose, directly or indirectly, for any
reason whatsoever or in any way, other than at the direction of Employer during
the course of Employee's employment or after receipt of the prior written
consent of Employer, any confidential information of Employer or its controlled
subsidiaries or affiliates, that comes into his or her knowledge during his or
her employment by Employer (the "Confidential Information" as hereinafter
defined). The obligation not to use or disclose any Confidential Information
will not apply to any Confidential Information that is or becomes public
knowledge through no fault of Employee, and that may be utilized by the public
without any direct or indirect obligation to Employer, but the termination of
the obligation for non-use or nondisclosure by reason of such information
becoming public will extend only from the date such information becomes public
knowledge. The above will be without prejudice to any additional rights or
remedies of Employer under any state or federal law protecting trade secrets or
other information.

(a.)(ii) Trade Secrets. Employee shall hold in confidence all Trade Secrets of
Employer, its direct and indirect subsidiaries, and/or its customers that came
into his or her knowledge during his or her employment by Employer and shall not
disclose, publish or make use of at any time after the date hereof such Trade
Secrets, other than at the direction of Employer, for as long as the information
remains a Trade Secret.

(a.)(iii) For purposes of this Agreement, the following definitions apply:

"Confidential Information" means any data or information, other than Trade
Secrets, that is valuable to Employer and not generally known to the public or
to competitors of Employer.

"Trade Secret" means information including, but not limited to, any technical or
non-technical data, formula, pattern, compilation, program, device, method,
technique, drawing, process, financial data, financial plan, product plan, list
of actual or potential customers or suppliers or other information similar to
any of the foregoing, which: (i) derives economic value, actual or potential,
from not being generally known to, and not being readily ascertainable by proper
means by, other persons who can derive economic value from its disclosure or
use; and (ii) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy.

(a.)(iv) Interpretation. The restrictions stated in paragraphs 7(a.)(i) and
7(a.)(ii) are in addition to and not in lieu of protections afforded to trade
secrets and confidential information under applicable state law. Nothing in this
Agreement is intended to or shall be interpreted as diminishing or otherwise
limiting Employer's right under applicable state law to protect its trade
secrets and confidential information.

(b.)Non-Competition. Employee covenants and agrees that during the term of his
or her employment with Employer and for a period of one-year immediately
following the termination of said employment for any reason, he or she will not,
on his or her own behalf or as a partner, officer, director, employee, agent, or
consultant of any other person or entity, directly or indirectly, engage or
attempt to engage in the business of providing or selling behavioral managed
care services in the United States. Employee recognizes that the above

4

--------------------------------------------------------------------------------

restriction is reasonable and necessary to protect the interest of the Employer
and its controlled subsidiaries and affiliates, which are engaged in the
provision or sale of behavioral managed care services on a national basis.
Notwithstanding anything to the contrary contained herein, nothing herein shall
be construed to limit Employee's right to engage in, consult with, act as an
officer, employee or director of, or have an equity or other interest in a
diversified managed health care network, which does not earn more than twenty
percent (20%) of its revenues from behavioral managed care services in the
United States, including without limitation a health maintenance organization or
preferred provider organization.

(c.)Non-Solicitation. To protect the goodwill of Employer and its controlled
subsidiaries and affiliates, or the customers of Employer and its controlled
subsidiaries and affiliates, Employee agrees that, for a period of one-year
immediately following the termination of his or her employment with Employer, he
or she will not, without the prior written permission of Employer, directly or
indirectly, for himself or herself or on behalf of any other person or entity,
solicit, divert away, take away or attempt to solicit or take away any Customer
of Employer for purposes of providing or selling behavioral managed care
services if Employer, or the particular controlled subsidiary or affiliate of
Employer, is then still engaged in the sale or provision of such services at the
time of the solicitation. For purposes of this Section 7(c.), "Customer" means
any individual or entity to whom Employer or its controlled subsidiaries or
affiliates has provided, or contracted to provide, behavioral managed care
services and with whom Employee had, alone or in conjunction with others,
Material Contact during the twelve months prior to the termination of his or her
employment. For purposes of this Section 7(c.), Employee had "Material Contact"
with a customer if: (i) Employee had business dealings with the customer on
behalf of Employer or its controlled subsidiaries or affiliates; (ii) Employee
was responsible for supervising or coordinating the dealings between the
customer and Employer or its controlled subsidiaries or affiliates; or
(iii) Employee obtained trade secrets or confidential information about the
customer as a result of Employee's association with Employer or its controlled
subsidiaries or affiliates.

(d.)Solicitation of Employees. During Employer's employment of Employee and for
a period of one-year following the termination of Employee's employment with
Employer for any reason, Employee will not solicit for employment, directly or
indirectly, any employee of Employer or any of its controlled subsidiaries or
affiliates who was employed with Employer or its controlled subsidiaries or
affiliates within the one-year period immediately prior to Employee's
termination.



8.Work Made for Hire. Employee agrees that any written program materials,
protocols, research papers and all other writings (the "Work"), which Employee
develops for Employer's use, or for use by Employer's controlled subsidiaries or
affiliates, during the term of this Agreement, will be considered "work made for
hire" within the meaning of the United States Copyright Act, Title 17, United
States Code, which vests all copyright interest in and to the Work in the
Employer. In the event, however, that any court of competent jurisdiction
finally declares that the Work is not or was not a work made for hire as agreed,
Employee agrees to assign, convey, and transfer to the Employer all right, title
and interest Employee may presently have or may have or be deemed to have in and
to any such Work and in the copyright of such work, including but not limited
to, all rights of reproduction, distribution, publication, public performance,
public display and preparation of derivative works, and all rights of ownership
and possession of the original fixation of the Work and any and all copies.
Additionally, Employee agrees to execute any documents necessary for Employer to
record and/or perfect its ownership of the Work and the applicable copyright.
The foregoing will not apply to any writings Employee develops which are not for
Employer's use or are in each instance specifically excluded in advance of
publication from the coverage of the foregoing by Employer's Board of Directors.

5

--------------------------------------------------------------------------------

9.Property of Employer. Employee agrees that, upon the termination of Employee's
employment with Employer, Employee will immediately surrender to Employer all
property, equipment, funds, lists, books, records and other materials of
Employer or its controlled subsidiaries or affiliates in the possession of or
provided to Employee.

10.Governing Law. This Agreement and all issues relating to the validity,
interpretation and performance will be governed by, interpreted, and enforced
under the laws of the State of Maryland.

11.Remedies. An actual or threatened violation by Employee of the covenants and
obligations set forth in Sections 7, 8 and 9 will cause irreparable harm to
Employer or its controlled subsidiaries or affiliates and that the remedy at law
for any such violation will be inadequate. Employee agrees, therefore, that
Employer or its controlled subsidiaries or affiliates will be entitled to
appropriate equitable relief, including, but not limited to, a temporary
restraining order and a preliminary injunction, without the necessity of posting
a bond. Employee will also be entitled to seek equitable relief against Employer
in connection with enforcement of the covenants and obligations set forth in
Sections 7, 8 and 9. The provisions of Sections 7, 8 and 9 will survive the
termination of this Agreement in accordance with the terms set forth in each
Section.

12.Arbitration. Except for an action for injunctive relief as described in
Section 11, any disputes or controversies arising under this Agreement will be
settled by arbitration in Columbia, Maryland in accordance with the rules of the
American Arbitration Association relating to the arbitration of employment
disputes. The determination and findings of such arbitrators will be final and
binding on all parties and may be enforced, if necessary, in any court of
competent jurisdiction. The costs and expenses of the arbitration shall be paid
for by Employer, but each party shall pay its own attorney's fees and other
litigation costs.


        

--------------------------------------------------------------------------------

        Employee's Initials
 

13.Notices. Any notice or request required or permitted to be given to any party
will be given in writing and, excepting personal delivery, will be given at the
address set forth below or at such other address as such party may designate by
written notice to the other party to this Agreement:


    To Employee:   Megan Arthur
7706 Graystone Court
Ellicott City, MD 21043
410/379-9378
 
 
To Employer:
 
Magellan Health Services, Inc.
6950 Columbia Gateway Drive
Columbia, Maryland 21046
Attention: President and CEO

Each notice given in accordance with this Section will be deemed to have been
given, if personally delivered, on the date personally delivered; if delivered
by facsimile transmission, when sent and confirmation of receipt is received;
or, if mailed, on the third day following the day on which it is deposited in
the United States mail, certified or registered mail, return receipt requested,
with postage prepaid, to the address last given in accordance with this Section.

14.Headings. The headings of the sections of this Agreement have been inserted
for convenience of reference only and should not be construed or interpreted to
restrict or modify any of the terms or provisions of this Agreement.

6

--------------------------------------------------------------------------------

15.Severability. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under present or future laws effective during the term
of this Agreement, such provision will be fully severable and this Agreement and
each separate provision will be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part of this Agreement,
and the remaining provisions of this Agreement will remain in full force and
effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance from this Agreement. In addition, in lieu of such
illegal, invalid or unenforceable provision, there will be added automatically,
as a part of this Agreement, a provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible and be legal, valid and
enforceable, to the extent such reformation is allowable under applicable law.

16.Binding Effect. This Agreement will be binding upon and shall inure to the
benefit of each party and each party's respective successors, heirs and legal
representatives. This Agreement may not be assigned by Employee to any other
person or entity but may be assigned by Employer to any subsidiary or affiliate
of Employer or to any successor to or transferee of all, or any part, of the
stock or assets of Employer.

17.Employer Policies, Regulations and Guidelines for Employees. Employer may
issue policies, rules, regulations, guidelines, procedures or other material,
whether in the form of handbooks, memoranda, or otherwise, relating to its
Employees. These materials are general guidelines for Employee's information and
will not be construed to alter, modify or amend this Agreement for any purpose
whatsoever.

18.Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties with respect to its subject matter and
supersedes all prior agreements and understandings, whether written or oral,
relating to its subject matter, unless expressly provided otherwise within this
Agreement. No amendment or modification of this Agreement will be valid unless
made in writing and signed by each of the parties. No representations,
inducements or agreements have been made to induce either Employee or Employer
to enter into this Agreement, which are not expressly set forth within this
Agreement. Employee and Employer acknowledge and agree that Employer's
controlled subsidiaries and affiliates are express third party beneficiaries of
this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the 1st
day of October, 2002.


"Employee"   Magellan Health Services, Inc.
"Employer"
    

--------------------------------------------------------------------------------

MEGAN ARTHUR
 
By:
    

--------------------------------------------------------------------------------

Daniel S. Messina
President and CEO

7

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10(at)



EMPLOYMENT AGREEMENT
